In two related actions to recover damages for personal injuries, the defendant third-party plaintiff in Action No. 1 appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), entered May 11, 1992, as granted the motion by the third-party defendant Ascon Distributing Corp. for summary judgment dismissing the third-party complaint and all cross claims against it, and the plaintiff in both actions separately appeals from so much of the same order as dismissed the complaint in Action No. 2.
*506Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that there are no issues of fact which require a trial as to the liability of Ascon Distributing Corp. in either action (cf., Hughes v State of New York, 14 AD2d 449). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.